 1
 2
 3
 4                                                          JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT MORAN,                         )   No. CV 18-3080-JFW (FFM)
                                           )
12                     Petitioner,         )
                                           )   JUDGMENT
13         v.                              )
                                           )
14   NEIL McDOWELL,                        )
                                           )
15                     Respondent.         )
                                           )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition is dismissed with prejudice.
20
21   DATED: June 5, 2019
22
23
                                                       JOHN F. WALTER
24                                                 United States District Judge
25
26
27
28
